Citation Nr: 0002263	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-04 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for skin disorder as 
result of herbicide exposure.  

2.  Entitlement to a rating in excess of 20 percent prior to 
November 9, 1998, for postoperative residuals of a medial 
meniscectomy of the right knee.

3.  Entitlement to an rating in excess of 30 percent as of 
November 9, 1998, and thereafter, for postoperative residuals 
of a medial meniscectomy of the right knee.

4.  Entitlement to an effective date prior to November 9, 
1998, for entitlement to a 30 percent evaluation for 
postoperative residuals of a medial meniscectomy of the right 
knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel
INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision entered in May 1997 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, denying entitlement of the veteran to service 
connection for a skin disorder due to herbicide exposure and 
an increased rating for a right knee disability.  By further 
rating action in December 1998, the RO increased the rating 
for the veteran's right knee disorder from 20 percent to 30 
percent, effective from November 9, 1998, following which he 
offered a notice of disagreement as to the effective date 
assigned.  A supplemental statement of the case was furnished 
to the veteran in February 1999, and written statements of 
the veteran subsequently offered through the veteran's 
Congressman are construed as the veteran's substantive appeal 
as to the effective date issue.  It is also noted that the RO 
has certified to the Board for consideration all of the 
matters identified on the title page of the instant document.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's claim of entitlement to service connection 
for a skin disorder as secondary to herbicide exposure is not 
plausible.  

3.  Prior to November 9, 1998, the postoperative residuals of 
a medial meniscectomy of the right knee were productive of 
not more than moderate knee impairment manifested by 
recurrent subluxation or lateral instability.

4.  As of November 9, 1998, and thereafter, the postoperative 
residuals of a medial meniscectomy of the right knee were 
productive of not more than severe knee impairment manifested 
by recurrent subluxation or lateral instability.

5.  The veteran's service-connected right knee disorder is 
associated with degenerative arthritis and limited or painful 
motion.

6.  An informal claim from the veteran for an increased 
rating for postoperative residuals of a medial meniscectomy 
of the right knee was determined by the RO to have been 
received on January 24, 1996. 

7.  The evidence of record establishes the presence of severe 
impairment of the right knee no earlier than a VA examination 
on November 9, 1998.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for skin disorder as secondary to herbicide exposure is not 
well grounded.  38 U.S.C.A § 5107(a) (West 1991).

2.  The criteria for the assignment of a disability 
evaluation in excess of 20 percent prior to November 9, 1998, 
for postoperative residuals of a medial meniscectomy of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.10, 4.71a, 
Diagnostic Code 5257 (1999).  

3.  The criteria for the assignment of a disability 
evaluation in excess of 30 percent as of November 9, 1998, 
and thereafter, for postoperative residuals of a medial 
meniscectomy of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.10, 4.71a, Diagnostic Code 5257 (1999).  

4.  The criteria for the assignment of a separate 10 percent 
evaluation for degenerative arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.10, 4.71a, Diagnostic Code 5003 (1999).  

5.  The requirements for an effective date prior to November 
9, 1998, for the assignment of a 30 percent rating for 
postoperative residuals of a medial meniscectomy of the right 
knee have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110(a) 
and (b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.400(o)(1) 
and (2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must determine whether the 
veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  With respect to the claim for service 
connection, the Board finds that it is not well grounded.  
However, the Board finds that the claim for increase is well 
grounded.  That is, the Board finds that such claim is 
plausible or capable of substantiation.  The Board is also 
satisfied, with respect to the well grounded claim, that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required by statute.  

Claim for Service Connection for a Skin Disorder

A well grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  Further, in order for a claim 
to be considered plausible, and therefore well grounded, 
there must be evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or an 
injury in service (lay or medical evidence), and medical 
evidence of a nexus between the inservice injury or disease 
and a current disability.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3rd 604 (Fed. Cir. 1996) (per curiam), 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991), 38 C.F.R. § 3.303 (1999).  
Certain presumptive diseases associated with exposure to 
certain herbicide agents may be service connected if 
manifested to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within a year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).   
Service medical records reflect that the veteran was treated 
for a boil/abscess on his neck in October 1966.  Subsequently 
compiled service medical records, including the report of a 
July 1967 separation examination, are negative for 
complaints, findings, and diagnoses pertaining to a skin 
disorder.  In fact, the skin was found to be normal at 
separation.  

Post service medical records reflect that the veteran was 
seen and treated for skin problems noted as a rash and acne 
on the face beginning in 1992.  The report of a VA 
examination in March 1997 provides a diagnosis of 
telangiectasis of the skin and face.  VA outpatient treatment 
records show treatment for a skin disorder, with diagnoses 
including rosacea.   

Although it is maintained that the veteran's telangiectasis 
and rosacea were caused by exposure to Agent Orange or other 
herbicide in service, the Board notes that service connection 
on this basis is unavailable for either of those entities, as 
neither is a disability subject to presumptive service 
connection as set forth in 38 U.S.C.A. § 1116 (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.307(a) or otherwise is 
recognized as a disease associated with exposure to herbicide 
agents under 38 C.F.R. § 3.309(e).  In addition, the Board 
notes that the veteran has not submitted competent medical 
evidence of a direct link between his skin disorder and his 
alleged exposure to herbicidal agents or other event of 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Essentially, the only evidence linking the veteran's skin 
disorder to service is the veteran's statements.  While the 
veteran is competent to describe the symptoms he experienced 
during service, he is not competent to establish an 
etiological relationship between his claimed skin disorder 
and service.  This calls for medical expertise.  See 
Grottveit v. Derwinski, 5 Vet. App. at 92-93; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As indicated 
above, there is not competent evidence of record establishing 
that the veteran has a skin disease that can be related to 
inservice herbicide exposure.  The veteran's lay opinion that 
his skin disease is related to service is insufficient 
evidence to render his claim for service connection for 
residuals of herbicide exposure well grounded.  Id.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  The Board further notes that the 
difference between evidence required to render a claim well 
grounded and that required to reopen a previously disallowed 
claim appears to be slight.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Claim for Increase: Right Knee Disorder

As stated above, the claim for an increased rating is 
plausible and, thus, well grounded within the meaning of 38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well 
grounded claim).  

In a rating decision in September 1967, the RO granted 
service connection for residuals of a medial meniscectomy of 
the right knee.  A 10 percent disability evaluation was 
assigned, effective from August 1967.  Such rating was 
increased to 20 percent under Diagnostic Code 5257 by RO 
action in October 1968 and the 20 percent rating remained in 
effect for years thereafter.  During the pendency of this 
appeal, the RO denied the claim for increase beyond 20 
percent by rating decision in May 1997, but increased the 
rating to 30 percent, effective from November 9, 1998, by 
action in December 1998.  As the veteran has not specifically 
indicated that he was satisfied with the 30 percent rating 
assigned, there are presented for review the following 
issues:  Entitlement to a rating in excess of 20 percent for 
the period prior to November 9, 1998; and entitlement to a 
rating in excess of 30 percent from November 9, 1998.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  There is also presented 
an issue inherent in the veteran's claim for increase, that 
of his entitlement to a separate rating for degenerative 
arthritis.  

VA outpatient treatment records from 1987 to 1996 reflect 
complaints of right knee discomfort.  X-rays of the right 
knee in August 1987 revealed calcific densities adjacent to 
the medial condyle and medial tibial plateau, 
Pellegrini/Stieda type calcification, small pundate 
calcifications to the lateral tibial spine, and mild 
degenerative changes of the right patellofemoral joint.  In 
December 1995, acute inflammation of the right knee was noted 
on examination and a consultation for joint instability of 
the right knee was scheduled.  A consultation report, dated 
in early 1996, demonstrated good range of motion on flexion 
and extension.  There was no swelling.  Effusion was noted.  
There was a positive Lachman's sign, a negative McMurray's 
sign, and a negative posterior drawer sign.  Motor strength 
was 5/5.  The assessment was of a right anterior cruciate 
ligament deficiency.  Additional outpatient treatment records 
in April 1996 show that a knee brace for the right knee was 
prescribed.  In May 1996, there was some tenderness medially, 
and it was noted that the veteran was doing well.  

When examined by VA in March 1997, the veteran complained of 
right knee pain, instability, and swelling.  It was noted 
that the veteran wore a knee brace.  On physical examination, 
healed surgical scars medially and laterally were noted.  
There was crepitus on the right side and palpation disclosed 
a small spur or nodule in the anterior medial aspect of the 
knee.  There was no evidence of swelling or deformity.  Back 
extension was full, and forward flexion was to 135 degrees.  
There was no lateral collateral, cruciate, or rotary 
instability.  No signs of meniscal involvement were noted.  
The examiner observed retropatellar tenderness on the right 
and crepitus.  X-rays of the right knee revealed soft tissue 
calcification on the medial aspect with early degenerative 
joint disease.  The impression was early degenerative joint 
disease of the right knee and status post meniscectomy of the 
right knee.  

When seen for outpatient treatment by VA in April 1997, the 
veteran reported having incurred a fall in 1992.  It was 
noted that the knee popped and would swell.  The veteran 
reported that the knee gave way and that he experienced mild 
to moderate pain which was relieved with medication.  A 
physical examination of the knee revealed, in pertinent part, 
mild laxity with valgus stress and decreased McMurray's sign.  
There was no pain with resistance of the knee on extension.  
In March 1998, the veteran complained of continued right knee 
pain.  There was no effusion or edema.  There was no anterior 
cruciate ligament laxity with anterior movement without 
posterior movement.  It was noted that the veteran was 
wearing a brace which was designed for medial and lateral 
instability.  The examiner observed that the brace did not 
help the knee.  There was no medial joint line tenderness.  
Forward flexion was to 120 degrees.  The veteran complained 
that the knee buckled on curbs and steps.  There was no 
patellar grinding on motion.   The impression was mild 
degenerative joint disease of the right knee.  X-rays of the 
right knee dated in March 1998 revealed, in pertinent part, 
advanced arthritic changes and chondrocalcinosis.  

The report of a VA examination dated on November 9, 1998, 
revealed lateral and anterior cruciate ligament instability.  
The veteran reported recurrent swelling and "locking up" 
especially with going up and down stairs.  The veteran also 
related that the knee buckled.  It was noted that the veteran 
wore an ACL brace which provided some assistance.  Forward 
flexion was 140 degrees, and extension was to 0 degrees.  
There was pain with flexion greater than 90 degrees.  
Positive drawer and Lachman's signs were noted. There was 
lateral instability.  The examiner noted that the pathology 
represented a complete disruption of the anterior cruciate 
ligament and that the lateral collateral ligament.  It was 
also concluded that the instability represented functional 
disability that prevents the veteran from running, walking, 
or climbing stairs on a regular basis.  The examiner noted 
that the veteran would require a total right knee replacement 
in the future.  X-rays of the knee dated in November 1998 
revealed nonspecific soft tissue ossifications at the medial 
aspect of the knee, which appeared unchanged since the March 
1997 examination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected right knee disability and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.10 (1999).

The veteran's right knee disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (DC).  Under that 
code, slight impairment of the knee manifested by recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation, whereas, moderate impairment warrants a 20 
percent evaluation.  Severe knee impairment manifested by 
recurrent subluxation or lateral instability warrants a 30 
percent evaluation, the maximum assignable under DC 5257.  

Prior to November 9, 1998, there was not shown to be present 
more than a moderate knee impairment with subluxation or 
instability.  During the pertinent time frame, knee flexion 
was reduced to no less than 120 degrees and extension 
remained full.  There were periods of inflammation and 
effusion, and it is noted that the veteran in April 1997 
complained of mild to moderate pain, but such pain was noted 
to be relieved by medication.  Notice is also taken that a VA 
examiner, while noting the veteran's use of a knee brace, 
found that the brace was of no help to the veteran's right 
knee.  In the absence of clinical evidence of a greater level 
of right knee impairment prior to November 9 1998, a rating 
in excess of 20 percent is not for assignment.  Moreover, 
alternative rating criteria do not afford a basis for the 
assignment of a rating in excess of 20 percent in the absence 
of a showing of ankylosis, flexion of the leg limited to 15 
degrees, extension of the leg limited to 20 degrees or more, 
or nonunion or malunion of the tibia or fibula.  See 
38 C.F.R. § 4.71a, DCs 5256, 5260, 5261, 5262 (1999).

As for the assignment of a rating in excess of 30 percent as 
of November 9, 1998, and thereafter, the undersigned notes 
that the 30 percent evaluation is the maximum schedular 
evaluation assignable under DC 5257.  Consideration has been 
given to a higher evaluation based on alternate rating 
criteria, but in the absence of evidence of ankylosis (DC 
5256), limitation of motion of extension of the leg to 30 
degrees or more (DC 5261), or impairment of the tibia and 
fibula involving nonunion with loose motion requiring a brace 
(DC 5262), those diagnostic codes are not for application in 
the instant case and do not provide a basis for assignment of 
a greater than 30 percent evaluation.

The Board notes as to each of the periods in question that 
musculoskeletal disorders are generally also to be evaluated 
on the basis of functional loss due to pain and as to 
weakness, fatigability, incoordination, and pain on motion of 
a joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, as DC 5257 is not based on 
limitation of motion, such are not for application in this 
instance, see Johnson v. Brown, 9 Vet. App. 7, 11 (1996), and 
it must likewise be remembered, as pertains to the veteran's 
claim for more than a 30 percent rating, that the maximum 
rating under DC 5257 has already been assigned.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant assignment of an extraschedular evaluation as to 
either period under 38 C.F.R. § 3.321(b)(1).  The veteran has 
not asserted or offered any objective evidence that his 
service-connected right knee disability has interfered with 
his employment status to a degree greater than that 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Nor does the 
record reflect frequent periods of hospitalization for the 
disability in question.  Hence, extraschedular entitlement is 
not demonstrated.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Inherent in the veteran's claim for increase is the question 
of the veteran's entitlement to a separate evaluation for 
arthritis affecting the right knee.  If a veteran's knee 
disability is rated under DC 5257, and there is x-ray 
evidence of arthritis and limited motion or painful motion, 
then a separate rating is available under DC 5003.  
VAOPGCPREC 9-98.  The record presented details the presence 
of degenerative arthritis of the right knee and the absence 
of a full range of motion of the right knee; accordingly, a 
separate 10 percent rating is assignable for arthritic 
involvement of the right knee under DC 5003.

Claim for an Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of increased compensation "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later."  38 C.F.R. § 3.400(o)(1).  Further, the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

The Board notes that earlier effective date claims are not to 
be determined on a "well grounded" basis.  The Court has 
"noted that the use of the term 'well-grounded' should be 
confined to an evidentiary context.  '[W]here the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law'." 
(Citation omitted)  See Shields v. Brown, 8 Vet. App. 346, 
351-352 (1995) [citing Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994)].

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

As stated previously, the RO in December 1998 increased the 
disability evaluation for the veteran's service-connected 
right knee disorder from 20 percent to 30 percent, effective 
from November 9, 1998.  The veteran appealed, claiming that 
he is entitled to an effective date of January 24, 1996, the 
date on which he filed a claim for an increased disability 
evaluation for his right knee disability.  

In light of the above-cited legal authority and the 
assertions set forth by the veteran, the questions posed by 
this portion of the veteran's appeal are at what point in 
time did the veteran initiate a claim for increase for 
disability of the right knee and on what date was it shown 
that the veteran's right knee disability became 30 percent 
disabling.

The RO has determined in the context of the instant appeal 
that the veteran initiated a claim for increase for 
disability of the right knee on January 24, 1996, and the 
veteran does not assert that a claim for increase was filed 
at any point earlier upon which the grant of the 30 percent 
rating may be based.  Assuming for the sake of argument that 
such is the case, a showing that entitlement arose to a 30 
percent rating before that date is required for the 
assignment of an earlier effective date.  In short, there 
must be a showing of severe knee impairment manifested by 
recurrent subluxation or recurrent instability (DC 5257), or 
in the alternative, a showing of entitlement to a 30 percent 
rating under alternate rating criteria.  As addressed in the 
previous portion of this decision, a showing of entitlement 
to a 30 percent rating under any applicable basis did not 
occur until the conduct of the VA medical examination on 
November 9, 1998, and as such, the date of receipt of the 
veteran's claim long preceded the date entitlement to a 30 
percent evaluation arose.  To that end, the Board cannot 
under existing law and regulations assign an effective date 
earlier than November 9, 1998, for a 30 percent rating for 
right knee disability.


ORDER

The veteran's claim of entitlement to service connection for 
a skin disorder as a result of herbicide exposure is denied.  

A rating in excess of 20 percent for postoperative residuals 
of a medial meniscectomy of the right knee prior to November 
9, 1998, is denied.  

A rating in excess of 30 percent for postoperative residuals 
of a medial meniscectomy of the right knee on November 9, 
1998, and thereafter, is denied.  

A separate 10 percent rating is assigned for degenerative 
arthritis of the right knee, subject to those provisions 
governing the payment of monetary benefits.

An effective date prior to November 9, 1998, for a 30 percent 
evaluation for postoperative residuals of a medial 
meniscectomy of the right knee is denied.  



		
	BRIAN J. MILMOE
Acting Member, Board of Veterans' Appeals




 

